Citation Nr: 1456890	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1984.  He also reportedly had 141/2 years of additional service in the reserves until eventually being medically discharged.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claim, the Veteran testified at an October 2011 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

The Board subsequently remanded the claim in March 2014 for further development - including especially to obtain all outstanding Army reserve treatment records, VA treatment records, and for a supplemental medical nexus opinion.

Still more development of this claim is required, however, so the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, yet further development is necessary in order to fully and fairly adjudicate the Veteran's claim for service connection for a low back disorder.  

The Veteran underwent a VA examination in October 2010 to determine the etiology of his low back disorder.  According to the October 2010 VA examination report, the examiner opined that the Veteran's low back disorder was less likely than not related to his injury in service, in part, based on a finding that there was "no evidence of a chronic ongoing condition associated with [a] contusion to [the Veteran's] back in 1980."  However, the examiner failed to address VA treatment records dated in November 1985 and March 1987 showing the Veteran's complaints of chronic low back pain since the November 1980 back injury.  Instead, the earliest post-service evidence of back problems mentioned by the examiner was in June 1995.  

As such, the Board resultantly remanded the Veteran's claim for a low back disorder in March 2014 for a supplemental opinion, specifically to consider the earlier evidence of back problems more contemporaneous to and since the Veteran's service.  See the March 2014 Board remand.  

In August 2014, an additional opinion was obtained by a different VA physician's assistant.  After review of the record, this additional VA examiner concluded that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury.  He explained that, while the Veteran had been a patient of his local VA hospital since 1995, there is no objective medical evidence of back problems until 2007.  He concluded there is no indication that the Veteran's military service would have contributed to his back complaints that had started post service in 2007.  The Board acknowledges the VA examiner's opinion, but again finds that he failed to consider the November 1985 and March 1987 VA treatment records reflecting complaints of back pain, which was specifically requested by the Board in the March 2014 remand.  Still additional comment therefore is needed prior to deciding the appeal of this claim since there was not compliance with this prior remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Arrange for the Veteran's VBMS file (and any relevant Virtual VA documentation) to be once again returned to the VA examiner who provided the August 2014 supplemental VA medical opinion for a review and an addendum opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disorder is the result of his active military service - but not just considering his active duty (AD) service from June 1978 to December 1984, rather, also the additional 141/2 years of service in the reserves from 1984 to 1998, presumably on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

In rendering this supplemental opinion, the designated clinician must specifically consider the following evidence, in addition to all other pertinent evidence: 

(a) The November 1980 in-service back injury sustained from following off of a truck, for which the Veteran was hospitalized for two days with a diagnosis of a lumbar contusion.  

(b) VA treatment records dated in November 1985 and March 1987 showing the Veteran's report of experiencing chronic low back pain since that earlier injury in service in 1980.  

(c) A November 1985 VA X-ray report of the lumbar spine that was negative.  

(d) A July 1985 periodic Army Reserve examination report reflecting a normal clinical evaluation of the spine.  

(e) A December 2006 VA X-ray study showing degenerative changes of the lumbar spine and straightening/narrowing of L5-S1.


The explanatory rationale must specifically include comments on the VA treatment records dated in November 1985 and March 1987 showing the Veteran's complaints of chronic low back pain since the injury during service in 1980.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then, after completing any other development that may be warranted, readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



